DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Response to Amendment
The Amendment filed 06/01/2022 has been entered. Claims 1 and 12 have been amended. Claim 9 has been canceled. Claims 16-17 have been added. Claims 1-8 and 9-17 are pending in this application. 

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Argument related to claim 1: Performing digital holographic reconstruction 
The Applicant submits that Tinnemans does not disclose "performing digital holographic reconstruction on the received interference patterns based on the applying," as recited in claim 1. The Examiner states that under a broadest reasonable interpretation, Tinnemans discloses "performing digital holographic reconstruction." The Applicant submits, however, that regardless of whether "digital holographic reconstruction" is broadly interpreted, the feature of claim 1 is still not disclosed by Tinnemans. 
The digital holographic reconstruction of claim 1 is performed based on the application of an iterative algorithm, which is not disclosed in Tinnemans, Specifically, the iterative algorithm is applied to change a three-dimensional scattering potential of the sample by calculating a data fidelity term representing a difference between the received interference patterns and predicted interference patterns based on the three- dimensional scattering potential. There is no disclosure in Tinnemans of a three- dimensional scattering potential. 
On the contrary, Tinnemans relates to two-dimensional imaging of a target. The Examiner also refers to paragraph [0035] of Tinnemans, which describes reconstruction methods where properties of a grating (a surface) can be calculated. However, the Applicant submits that there is no disclosure in paragraph [0035] or elsewhere in Tinnemans, of a three-dimensional scattering potential. 
Reply 
Tinnemans teaches system based on the three-dimensional scattering potential (loss function describes the difference between the modelled characteristic of the “3D” scattered radiation and the detected characteristic of the “3D” scattered radiation [0200]-[0201]). 
Tinnemans teaches “performing digital holographic reconstruction” ([0091]-[0094] and [0173]; phase retrieval, based on intensity measurement, which describes the interaction of target and illumination radiation in terms of electric field amplitude and phase [0065][0069]).
Please note: It is not clear how the applicant defines the step of performing the holographic reconstruction as separate step from the iterative algorithm. For the Holography, it is defined as a photographic technique that records the light scattered from an object, and then presents it in a way that appears three-dimensional. On the specification, [Thus, the interference pattern may be formed within a wave-front passing the sample in a so-called in-line holography set-up], and the claimed language “performing digital holographic reconstruction … based on the applying or by applying the iterative algorithm…” means that if the step of iterative algorithm is satisfied the step of performing the holographic reconstruction is satisfied.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Arguments related Claims 1 and 12 
As discussed above, Tinnemans fails to teach or suggest all of the elements of claim 1. Winnik is not seen by Applicant as remedying the deficiencies of Tinnemans. For example, although Winnik discloses three-dimensional imaging of an object, Winnik relates to measurement of three-dimensional refractive index distribution and Winnik does not disclose "applying an iterative algorithm to change a three-dimensional scattering potential of the sample by calculating a data fidelity term representing a difference between the received interference patterns and predicted interference patterns based on the three-dimensional scattering potential" and "performing digital holographic reconstruction on the received interference patterns based on the applying," as recited in claim 1. Therefore, the Applicant submits that claim 1 is patentable over Tinnemans and Winnik, whether considered separately or in any permissible combination, if any. 
Reply
Examiner respectfully disagree.
“performing digital holographic reconstruction ..” is handled by Tinnemans, as outlined above.
Reconstructing a three-dimensional image representation of the sample is a well-known methods/application in the art (Winnik, Abstract).  
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

NEW CLAIMS 16 AND 17 
New independent claim 16 is directed to a method of three-dimensional imaging of a sample. The method includes, inter alia, "receiving a plurality of interference patterns acquired using light-detecting elements for detecting incident light, wherein each interference pattern is formed by scattered light from the sample and non-scattered light from a light source interfering at the light-detecting elements for acquisition by the light-detecting elements, and wherein the interference patterns are acquired 
using different angles between the sample and the light source." 
The Applicant submits that the cited art does not teach or suggest all of the elements of claim 16. 
For example, Tinnemans fails to teach or suggest at least the above noted feature of claim 16. Specifically, Tinnemans does not teach the formation of an interference pattern formed by scattered light from the sample and non-scattered light from a light source interfering at the light-detecting elements for acquisition by the light-detecting elements. In the Office Action, the Examiner compares the non-scattered light to "a target is illuminated with rays of grazing incidence" and scattered light to diffraction from the target. However, there is no interference in Tinnemans between the rays of grazing incidence and the diffraction. As best understood by the Applicant, the Examiner's comments appear to suggest a belief by the Examiner that in Tinnemans, there will occur some type of interference between scattered light and non-scattered light at the surface of the target, so that when scattered light is detected it is actually a detection of light that has been subject to interference. 
However, this is different from the method of claim 16, where both the scattered light and the non-scattered light will reach the detector, the interference of light is at the detector and, therefore, the interference pattern is caused by the interference occurring at the detector. 
Reply
Examiner respectfully disagree.
Tinnemans [0065] teaches "a phase retrieval, based on a intensity measurement, which describes the interaction of target and illumination radiation in terms of electric field amplitude and phase", also note that the formation of an image inherently qualifies as an interference, which is formed by scattered light from the sample and non-scattered light. 
Please note: As the examiner explained on the office action, dated 11/18/2021, the pre-amp is not given a patentable weigh except if used on the claim language. For the Holography, it is defined as a photographic technique that records the light scattered from an object, and then presents it in a way that appears three-dimensional. In other words, the 3D image reconstruction step is not clearly implied to be part of the claim body. 
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over TINNEMANS in view of Winnik et al. (Julianna Winnik, Damian Suski, Tomasz Kozacki, “Comparative analysis of feedback methods in reconstruction algorithms for multiple-scattering holographic tomography", SPIE, US, vol. 11056, 21 June 2019), hereinafter Winnik.
Regarding claim 1,
TINNEMANS teaches a method for imaging of a sample (A metrology system for determining a characteristic of interest relating to at least one structure on a substrate [0195]-[0197]), said method comprising: 
receiving a plurality of interference patterns acquired using light- 5detecting elements for detecting incident light, wherein each interference pattern is formed by scattered light from the sample and non-scattered light from a light source (a phase retrieval, based on a “e.g., relatively lower quality” intensity measurement, which describes the interaction of target and illumination radiation in terms of electric field amplitude and phase [0065]), wherein the interference patterns are acquired using different angles between the sample and the light source (methods for introducing diversity include, for example, … changing the angle of incidence of the illumination on the target between measurements [0069]); 
applying an iterative algorithm (Greater accuracy or better guarantee of convergence may be obtained by using both diversity and imposing a prior target knowledge constraint and/or regularization [0117]) to change a three-dimensional scattering potential of the sample to improve a difference between the received interference patterns and predicted interference patterns based on the three-dimensional scattering potential (loss function that describes the difference between the modelled characteristic of the scattered radiation and the detected characteristic of the scattered radiation [0200]-[0201]); 
15wherein the iterative algorithm reduces a sum of a data fidelity term and a non-differentiable (the prior information term “i.e., regularization term” of the phase retrieval loss function, it is proposed to use an L1 norm [0122][0146]) regularization term (a loss function that comprises a sum of a data fidelity function and a prior knowledge regularization function [0201]), and wherein the iterative algorithm includes a forward-backward splitting method alternating (The optimization algorithm that may be used is a forward-backward based primal-dual algorithm.  The term forward-backward applies to the splitting of the loss function L … [0147]) between forward gradient descent on the data fidelity term and backward gradient descent “gradient decent [0120]” on the regularization term ([0147]);
performing digital holographic reconstruction ([0091]-[0094], [0173]; “phase retrieval” based on intensity measurement, which describes the interaction of target and illumination radiation in terms of electric field amplitude and phase [0065] [0069]) on the received 10interference patterns based on the applying (multiple images may be obtained in a single measurement “e.g., a measurement using more than one illumination condition.  e.g., a multi-wavelength measurement” or from diversity measurements [0116]-[0160], [0069]).
TINNEMANS did not explicitly teach reconstructing a three-dimensional image representation of the sample.  
Winnik teaches reconstructing a three-dimensional image representation of the sample (Reconstructing 3D representation of a biological sample, Abstract).  Well-known methods/application in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Winnik to the teachings of TINNEMANS. The motivation for such an addition would be to present a well-known methods/application in the art to enable measurement of three-dimensional refractive index distribution of transparent micro-objects “biological sample” by merging information from multiple transmitted waves corresponding to various illumination directions (Winnik, Abstract).

Regarding claim 2,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS further teaches the iterative algorithm includes a primal-dual splitting method for reducing the regularization term ("primal-dual" [0147]).  

Regarding claim 6,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS further teaches wherein the regularization terms are set for reducing artifacts and shape distortion in the three-dimensional 20PATENTATTORNEY DKT NO.:AWA213reconstruction caused by a limited number of illumination angles and lack of phase information of a diffracted optical field ([0122][0146]).  

Regarding claim 7,
TINNEMANS and Winnik teaches all the features of claim 6, as outlined above.
TINNEMANS further teaches wherein the regularization term 5comprises at least one of a L1 norm, a L2 norm, total variation or bound constraint (L1 norm [0122][0146]).  

Regarding claim 8,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS further teaches wherein the iterative algorithm is applied until a stopping criterion is met (steps 6-15 [0148]).  

Regarding claim 10,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS did not explicitly teach the sample is a three- dimensional organoid.  
Winnik teaches the sample is a three- dimensional organoid (Reconstructing 3D representation of a biological sample, Abstract). Well-known methods/application in the art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Winnik to the teachings of TINNEMANS. The motivation for such an addition would be to present a well-known methods/application in the art to enable measurement of three-dimensional refractive index distribution of transparent micro-objects “biological sample” by merging information from multiple transmitted waves corresponding to various illumination directions (Winnik, Abstract).

Regarding claims 11 “CRM” and claim 12 “device” are rejected under the same reasoning as claim 1, where TINNEMANS teaches device and method ([0148][0195]; Fig. 3-6).

Regarding claims 16 “Method” and claim 12 “device” are rejected under the same reasoning as claims 1 and 12 respectively, where the examiner consider the pre-amp of reconstruction of 3D images. Tinnemans [0065] further teaches "a phase retrieval, based on a intensity measurement, which describes the interaction of target and illumination radiation in terms of electric field amplitude and phase", also note that the formation of an image inherently qualifies as an interference, which is formed by scattered light from the sample and non-scattered light. 

Please note: claims 16-17 can be rejected using TINNEMANS as a single reference 103, if we do not consider the pre-amp of 3D imaging, given that this pre-amp is not represented on the claim body as claims [1 and 12].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over TINNEMANS and Winnik, in view of Shi et al. (Baoshun Shi, Qiusheng Lian, Xiaoyu Fan “PPR: Plug-and-play regularization model for solving nonlinear imaging inverse problems", SIGNAL PROCESSING, vol. 162, pages 83-96, September 2019), hereinafter Shi. 
Regarding claim 3,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS did not explicitly teach a fast iterative shrinkage-thresholding algorithm, FISTA.  
Shi teaches a fast iterative shrinkage-thresholding algorithm, FISTA (Introduction with reference to [23], P. 84).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Shi to the teachings of TINNEMANS and Winnik. The motivation for such an addition would be to leverage the advanced denoiser to improve the quality of reconstructed images (Shi, Introduction).
Regarding claim 4,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS did not explicitly teach the forward gradient descent on the data fidelity term comprises solving a phase retrieval problem using Wirtinger derivatives.  
Shi teaches the forward gradient descent on the data fidelity term comprises solving a phase retrieval problem using Wirtinger derivatives (Recently, the Wirtinger gradient descent methods are popular in the Phase Retrieval regime. … Introduction with reference to [14][15], P. 83-84).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Shi to the teachings of TINNEMANS and Winnik. The motivation for such an addition would be to improve the quality of reconstructed images using some reasonable regularization terms (Shi, Introduction).

Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over TINNEMANS and Winnik, in view of Yurt et al. (US 20180181062 A1), hereinafter Yurt.
Regarding claim 5,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS did not explicitly teach the plurality of interference patterns comprises less than ten interference patterns.  
Yurt teaches the plurality of interference patterns comprises less than ten interference patterns (three interference patterns; [0106]; FIGS. 5A and 5B).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yurt to the teachings of TINNEMANS and Winnik. The motivation for such an addition would be to present a well-known method/application in the art  for the selection of the number of interference patterns merely results from a normal optimisation process especially when balancing between processing load and reconstruction quality (Yurt [0014])

Regarding claim 13,
TINNEMANS and Winnik teaches all the features of claim 12, as outlined above.
TINNEMANS did not explicitly teach a plurality of fixed light sources for illuminating the sample from the plurality of different angles.  
Yurt teaches a plurality of fixed light sources for illuminating the sample from the plurality of different angles (three light sources “102”, “104” and “106”; FIG. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yurt to the teachings of TINNEMANS and Winnik. The motivation for such an addition would be to present a well-known methods/application in the art especially advantageous if the object is moving or changing (Yurt [0048])

Regarding claim 14, is rejected under the same reasoning as claim 13, where a movable light source is an obvious alternative of multiple light source, specifically if the sample is not moving.

Regarding claim 15,
TINNEMANS and Winnik teaches all the features of claim 12, as outlined above.
TINNEMANS did not explicitly teach wherein the device comprises a single image sensor for acquiring the plurality of interference patterns.
Yurt teaches wherein the device comprises a single image sensor for acquiring the plurality of interference patterns (110, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yurt to the teachings of TINNEMANS and Winnik. The motivation for such an addition would be to present a well-known methods/application in the art to represent various types of image detectors/sensors (Yurt [0066])

Please note: claims 5 and 13-15 can be rejected using TINNEMANS and Winnik, where claim 5 represents a well-known method/application for the selection of the number of interference patterns merely results from an optimization between balancing between processing load and reconstruction quality, claims 13-14 represent a well-known method/application for applying scattered light at different angles, and claim 15 represents a well-known method/application for detecting the interference pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419